Citation Nr: 0329931	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for recurrent low back 
pain.

3.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to July 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  



REMAND

The veteran is seeking entitlement to service connection for 
a bilateral foot disability, recurrent low back pain, and 
bilateral hearing loss.  Service medical records demonstrate 
that upon enlistment examination, the veteran's systems were 
clinically evaluated as normal with the exception of mild, 
asymptomatic pes planus.  Audiological evaluation revealed a 
left ear hearing disability within the meaning of VA 
regulations at 4000 Hertz.  See 38 C.F.R. § 3.385.  An 
audiological evaluation dated in April 1995 demonstrates 
changes in the veteran's hearing and notes that the veteran 
was routinely exposed to hazardous noise.  In April 1995, the 
veteran was assigned a limited profile due to his hearing.  
Clinical records also document complaints of painful feet due 
to cold and an assessment of frostnip versus first-degree 
frostbite.  A previous cold injury in March 1993 was also 
noted.  On his June 1995 Report of Medical History, the 
veteran reported experiencing recurrent back pain as well as 
foot trouble.  It was noted that he experienced back pain 
after a road march.  It was also noted that the veteran had 
frostbite on all ten toes in November 1994.  Post-service 
medical records demonstrate diagnoses of recurrent low back 
pain, history of bilateral immersion foot, and sensorineural 
hearing loss.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) was 
signed into law by the President.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).    

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) 
(codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  The Board recognizes that the veteran has 
already been afforded VA examinations of his hearing, back, 
and feet.  However, those examiners did not provide any 
opinion as to the etiology of the diagnosed disabilities.  
Thus, in light of the veteran's service medical records and 
the post-service diagnoses, the Board is compelled to 
conclude that additional VA examinations are necessary in 
order to determine the etiology of the veteran's current 
foot, back, and hearing disabilities, if any.

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (the Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this case is being remanded for 
additional development of the record, the veteran should be 
informed that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded 
appropriate VA specialist examinations of 
his feet, back, and hearing to determine 
the nature and etiology of any current 
disability.  The claims folder should be 
made available to the examiners for 
review before the examination.  All 
necessary tests and studies should be 
completed and the findings reported in 
detail.  Based on a review of the claims 
folder and the clinical findings on 
examination, the examiner(s) is requested 
to identify any current hearing loss, 
foot, and back disabilities.  The 
examiner(s) is also requested to offer an 
opinion as to whether the veteran's 
current disabilities found on 
examination, if any, are at least as 
likely as not related to the veteran's 
active military service.  In regard to 
the veteran's claim for bilateral hearing 
loss, the examiner is requested to 
express an opinion as to whether the 
veteran's hearing loss disability 
increased in severity during military 
service, and, if so, whether such 
increase was at least as likely as not 
related to service or due to the natural 
progress of the disease.  A complete 
rationale for each opinion expressed must 
be provided.  

2.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and any other 
applicable legal precedent.  

3.  After the development requested above 
has been completed to the extent 
possible, the record should be reviewed.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




